Citation Nr: 0309100	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  99-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left foot 
condition secondary to service-connected disabilities.

2.  Entitlement to service connection for a left hip 
condition secondary to service-connected disabilities.

3.  Entitlement to service connection for degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied service connection for 
left foot and left hip conditions on a secondary basis and 
denied service connection for degenerative joint disease.

A hearing was held on August 8, 2002, in Salt Lake City, 
Utah, before M. Sabulsky, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.


REMAND

In October 2002, the Board ordered further development of the 
evidence pertaining to the three issues on appeal.  
Specifically, the Board arranged for the veteran to undergo a 
VA orthopedic examination to determine the nature and 
etiology of the left foot and left hip conditions and of the 
degenerative joint disease, if any.  The examination was 
conducted in February 2003, and the report has been placed in 
the claims file.

Given the ruling of United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the Board may not consider this 
additional evidence without remanding the case to the RO for 
initial consideration at this time.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should review the February 
2003 VA examination report in light of 
all the evidence of record and adjudicate 
the veteran's claims for service 
connection for left foot and left hip 
conditions and for degenerative joint 
disease.  The RO may undertake any 
additional development on remand which it 
deems necessary to adjudicate the claims.

2.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




